              Case 5:18-cv-01127 Document 1 Filed 10/26/18 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

GARDEN INVESTMENT INC                            §
    Plaintiff,                                   §
                                                 §
v.                                               §           CIVIL ACTION NO. 5:18-cv-1127
                                                 §
ALLIED PROPERTY AND CASUALTY                     §
INSURANCE COMPANY                                §
     Defendant.                                  §

                                    NOTICE OF REMOVAL

         Defendant Allied Property and Casualty Insurance Company (“Defendant”), through

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of

Removal of the lawsuit captioned Garden Investment Inc. v. Allied Property and Casualty

Insurance Company; Cause No. 2018CI18566; In the 438th Judicial District of Bexar County,

Texas.

                                              I.
                                         BACKGROUND

         Plaintiff Garden Investment Inc. (hereinafter “Plaintiff”) initiated the present action by

filing its Original Petition in Cause No. 2018CI16251; In the 438th Judicial District of Bexar

County, Texas on September 25, 2018 (the “State Court Action”). See Plaintiff’s Original

Petition, attached as Exhibit A.

         1.     Defendant appeared and answered on October 26, 2018, asserting a general denial

to the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original

Answer, attached as Exhibit B.

         2.     Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.
              Case 5:18-cv-01127 Document 1 Filed 10/26/18 Page 2 of 4



        3.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through its attorney of record, and

to the clerk of the 438th Judicial District Court of Bexar County, Texas.

        4.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        6.      Plaintiff is a domestic for-profit corporation with its principal place of business in

Bexar County, Texas. See Exhibit A, § II. Pursuant to 28 U.S.C. § 1332(c), therefore, Plaintiff is

a citizen of the State of Texas.

        7.      Allied Property and Casualty Insurance Company is organized under the laws of

Iowa and maintains its principal place of business in Iowa. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Nationwide is a citizen of the State of Iowa.

        8.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy




                                                   2
                Case 5:18-cv-01127 Document 1 Filed 10/26/18 Page 3 of 4



         9.      Plaintiff’s Original Petition states that Plaintiff seeks “monetary relief over $200,000

but not more than $1,000,000 dollars,” See Plaintiff’s Original Petition, Exhibit A, § VIII. The

threshold for diversity jurisdiction, $75,000, is therefore met by the allegations of Plaintiff’s Original

Petition.

         10.     Plaintiff further seeks compensation for (1) actual damages, (2) consequential

damages (3) 18% per annum penalty interest (4) pre-judgment interest (5) attorney’s fees and (6)

exemplary damages. See Exhibit A, § VIII-XI. Plaintiff has alleged that Defendant’s conduct was

wrongful and done knowingly, entitling it to a trebling of actual damages under Texas Insurance

Code Chapter 541. See Exhibit A, § IX; Tex. Ins. Code sections 541.002 & 541.152. Penalties,

exemplary damages, and attorneys’ fees are included as part of the amount in controversy.1

         11.     The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.

                                                  III.
                                              CONCLUSION

         12.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

         13.     WHEREFORE, Defendant Allied Property and Casualty Insurance Company

hereby provides notice that this action is duly removed.




1
          See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                       3
             Case 5:18-cv-01127 Document 1 Filed 10/26/18 Page 4 of 4



                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 - Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             ALLIED PROPERTY AND CASUALTY
                                             INSURANCE COMPANY



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via Certified Mail this the 26th day of October, 2018 to:

       W. Lee Calhoun                                             #9414 7266 9904 2061 9268 67
       Michelle “Shelly” Calhoun
       Calhoun Law Firm
       1350 NE Loop 1604 E, Suite 104
       San Antonio, Texas 78232
       lee@calhounattorney.com
       shelly@calhounattorney.com


                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                4
